Citation Nr: 0303908	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  92-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis.

2.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and L.D.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel

INTRODUCTION

The veteran had a period of honorable active service from 
August 1976 to August 1979.  The veteran served on active 
duty from May 1981 to October 1985, however the veteran's 
discharge from that period of service was dishonorable for VA 
purposes.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1991 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for seborrheic 
dermatitis and headaches.

This claim was previously before the Board and was the 
subject of remands dated in April 1994 and May 1995.  The 
development sought in those remands has been completed and 
the claims are again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The evidence shows that the veteran was treated for 
seborrheic dermatitis in October 1982 in service, that he 
currently has seborrheic dermatitis, and that he has 
experienced continued episodes of seborrheic dermatitis since 
service.

3.  Seborrheic dermatitis was not demonstrated during the 
veteran's first period of service, and is not related to a 
disease or disability incurred during that period of service.

3.  The evidence does not show that any current chronic 
headaches were incurred in or aggravated by service or are 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.


CONCLUSION OF LAW

1.  Seborrheic dermatitis was incurred during the veteran's 
period of active service from May 1981 to October 1985 which 
has been found to be dishonorable for VA purposes and 
eligibility for treatment for seborrheic dermatitis pursuant 
to 38 U.S.C.A. Chapter 17 is established.  38 U.S.C.A. 
§§ 1110, 1153, 5103A (West 2002); 38 C.F.R. §§ 3.12, 3.102, 
3.303, 3.304, 3.306, 3.310 (2002).

2.  Service connection for compensation purposes is not 
warranted for seborrheic dermatitis.  38 U.S.C.A. §§ 1110, 
1153, 5103A.

2.  Service connection for chronic headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran has been provided multiple VA examinations for 
the claimed disabilities.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the Board 
remands, and the rating decisions issued regarding the claim.  
The appellant has also been informed of the pertinent 
provisions of the VCAA by means of an April 2002 letter.  In 
the April 2002 letter, the RO informed the appellant of the 
evidence needed to substantiate the claim and of what 
evidence the appellant was responsible for obtaining.  The 
Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

I.  Entitlement to service connection for seborrheic 
dermatitis.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability that is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.

A July 1976 service examination found that the veteran's skin 
examination was normal.  In a July 1976 report of medical 
history, the veteran denied that he had or had ever had and 
skin diseases.

An April 1977 service examination found that the veteran's 
skin examination was normal with the exception of an 
appendectomy scar.  In an April 1977 report of medical 
history, the veteran again denied that he had or had ever had 
and skin diseases.

The veteran was treated in 1977 and 1978 for a keloid on the 
posterior neck, however the evidence does not show treatment 
for, or diagnosis of, dermatitis.

A June 1980 service examination notes a surgical scar, but no 
other abnormalities of the skin.  In a June 1980 report of 
medical history the veteran denied having, or having ever 
had, any skin diseases.

The evidence shows that the veteran was treated for a keloid 
in 1982 and 1983.  An October 1982, service medical report 
notes brown patches on the scalp that itched and were 
"probably seborrheic dermatitis."  The veteran had been 
using Selsun.

A December 1982 service examination notes abnormalities of 
the skin consisting of keloid scars.  However, that 
examination does not note dermatitis.

The veteran's October 1985 service separation examination 
found his skin examination to be normal.  In the accompanying 
report of medical history, the veteran indicated that he had 
a skin disease.

Private medical records dated from December 1986 to October 
1988 show that the veteran was treated for a keloid, but do 
not show any treatment for or diagnosis of dermatitis.

A February 1991 VA examination notes a scar on the posterior 
neck and a history of seborrhea since 1976.  The examiner 
provided a diagnosis of seborrheic dermatitis and acne 
keloidalis.

In an April 1991 rating decision, the RO granted service 
connection for a keloid of the cervical spine.

A February 1997 VA skin examination shows that the veteran 
complained of flakiness and pruritus of the scalp since 1977 
and had been diagnosed with seborrheic dermatitis in the 
military.  The examiner diagnosed seborrheic dermatitis and 
partial alopecia, secondary to severe pruritus secondary to 
seborrheic dermatitis.  In a March 1997 addendum, the 
examiner indicated that the seborrheic dermatitis was not 
caused by the keloid.

Private medical records dated from December 2000 to November 
2001 indicate that the veteran was issued Cyclocort lotion.  
A June 2001 note indicates that the veteran was seen with 
seborrheic dermatitis and was give Luxiq foam and Nizoral 
shampoo.  These were refilled in July 2001 and November 2001.

An April 2002 VA skin diseases examination shows that the 
veteran complained of recurrent seborrheic dermatitis.  
Examination found a few round focal areas of short, stubby, 
broken hairs within the scalp.  KOH examination of those 
broken hairs was negative for fungi.  There was a keloid on 
the nuchal scalp.  The remainder of the scalp, face, and ears 
were clear.  The examiner provided an assessment of 
seborrheic dermatitis by history.

In a June 2002 addendum to the VA examination report, the 
examiner indicated that seborrheic dermatitis was documented 
in the medical record in November 1982, but that keloids on 
the nuchal scalp were not related to the seborrheic 
dermatitis.

The record shows that the veteran was treated for seborrheic 
dermatitis while in service in October 1982.  He was also 
diagnosed with seborrheic dermatitis in a February 1991 VA 
examination.  A more recent June 2001 medical report contains 
a diagnosis of seborrheic dermatitis and the veteran was 
treated for that condition again in July 2001 and November 
2001.  Resolving all benefit of the doubt in favor of the 
veteran, the Board finds that the evidence demonstrates that 
the condition was first shown in service and continues to the 
present with a continuity of symptomatology dating to the 
veteran's service.

However, the Board also notes that compensation is payable 
for a disability incurred in service only if the period of 
service on which the claim is based was terminated by 
discharge or release under other than dishonorable 
conditions.  In administrative decisions in June 1986 and 
April 2002, VA found that the veteran's period of service 
from May 1981 to October 1985 to have been dishonorable for 
VA purposes.  Therefore, his character of discharge for that 
period of service is a bar to payment of compensation 
benefits, but entitlement to treatment pursuant to 
38 U.S.C.A. Chapter 17 can still be established for a disease 
or injury incurred in or aggravated during that period of 
service.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).

The evidence does not show that the veteran complained of or 
was treated for any seborrheic dermatitis during his first 
period of service from August 1976 to August 1979.

Accordingly, the Board finds that seborrheic dermatitis was 
incurred during the veteran's period of active service from 
May 1981 to October 1985, which has been found to be 
dishonorable for VA purposes.  Because that disability was 
incurred during a period of service that has been found to be 
dishonorable for VA purposes, eligibility for treatment 
pursuant to 38 U.S.C.A. Chapter 17 is established for 
seborrheic dermatitis.  38 U.S.C.A. §§ 1110, 1153, 5103A; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310.

II.  Entitlement to service connection for chronic headaches.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability that is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Other organic diseases 
of the nervous system are chronic diseases with a presumptive 
period of one year.  38 C.F.R. §§ 3.307, 3.309.

A July 1976 service examination does not show any headaches 
and found the veteran's vascular, neurological, and head 
examinations to be normal.  In a July 1976 report of medical 
history, the veteran denied that he had or had ever had any 
frequent or severe headaches.

An April 1977 service examination does not show any headaches 
and found the veteran's vascular, neurological, and head 
examinations to be normal.  In an April 1977 report of 
medical history, the veteran denied that he had or had ever 
had any frequent or severe headaches.

A June 1980 service examination found the veteran's vascular, 
and neurologic systems to be normal.  Headaches were not 
reported.  In a June 1980 report of medical history, the 
veteran denied that he had, or had ever had, frequent or 
severe headaches.

A December 1982 service separation contained no findings 
referable to headaches.  The veteran's vascular, and 
neurological systems were again normal, and head examinations 
to be normal.

The veteran's October 1985 service separation examination 
does not show any headaches and found the veteran's vascular, 
neurological, and head examinations to be normal.  In an 
October 1985 report of medical history, the veteran indicated 
that he did not have, nor had he ever had, frequent or severe 
headaches.

A February 1991 VA examination provides a diagnosis of 
occipital headaches with no abnormal neurological clinical 
features.

At his August 1998 hearing, the veteran indicated that his 
headaches occurred after he felt itching on his scalp and 
scratched.  He felt that the headaches were the result of his 
skin disorder.

A June 2001 private medical report shows that the veteran 
complained of headaches, stress, chest discomfort, and rectal 
bleeding.  The examiner diagnosed tonsillitis, atypical chest 
pain, and rectal or anal hemorrhage.

An April 2002 VA neurological examination shows that the 
veteran was diagnosed with migraine and tension headaches.  
The examiner found that the keloids and his itching condition 
were "least likely to be associated with his current 
headaches disorder."

The record does not contain any findings of headaches during 
service.  The veteran was diagnosed with occipital headaches 
in a February 1991 VA examination, over five years following 
his separation from service.  He was diagnosed with migraine 
and tension headaches in an April 2002 VA examination, over 
16 years following his separation from service.  Neither of 
those examinations related the veteran's headaches to service 
or to any disease or injury incurred in or aggravated by 
service.  

The veteran has asserted that his headaches are secondary to 
his service-connected keloid or to dermatitis.  However, the 
only competent medical evidence, consisting of the April 2002 
VA examiner's opinion, is that such a connection is less 
likely than not.  The evidence does not show that any current 
headache disorder is the result of any other organic disease 
or the nervous system that manifested to a compensable degree 
within one year following the veteran's separation from 
service.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for chronic headaches are 
not met.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  38 U.S.C.A. 
§§ 1110, 1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310.


ORDER

Entitlement to eligibility for treatment pursuant to 
38 U.S.C.A. Chapter 17 for seborrheic dermatitis is granted 
because that condition was incurred during a period of 
service that has been found to be dishonorable for VA 
purposes.

Service connection for seborrheic dermatitis for compensation 
purposes is denied.

Service connection for chronic headaches is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

